         Case 1:20-cv-00849-CKK Document 16-1 Filed 03/31/20 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA



EDWARD BANKS, et al.,

                      Plaintiffs-Petitioners

                 v.
                                                  No. 1:20-cv-849 (CKK)
QUINCY BOOTH, in their official capacity
as Director of the District of Columbia
Department of Corrections, et al.,


                      Defendants-Respondents.


                                   [AMENDED PROPOSED]
                              TEMPORARY RESTRAINING ORDER

        Upon consideration Plaintiffs’ application for a temporary restraining order, and any

opposition, reply, and further pleadings and argument submitted in support thereof, or in

opposition thereto;

        It appearing to the Court that Plaintiffs are likely to succeed on the merits of their action,

that Plaintiffs and the members of the class they seek to represent will suffer irreparable injury to

their Fifth and Eighth Amendment rights and, at a minimum, severely increased risks to their

health, perhaps including death, if Defendants are not immediately ordered to take appropriate

measures against Plaintiffs’ exposure to the COVID-19 virus, that the Defendants will not be

harmed if such an order is issued, and that the public interest favors the entry of such an order, it

is, therefore,

        ORDERED that Plaintiff’s application for a temporary restraining order is hereby

GRANTED; and Defendants Booth and Johnson (together with their respective successors in
        Case 1:20-cv-00849-CKK Document 16-1 Filed 03/31/20 Page 2 of 4



office, officers, agents, servants, employees, attorneys and anyone acting in concert with them)

are, for fourteen days from the date and time shown below, hereby:

       1. Immediately take all actions within their power to reduce the inmate population of the

           D.C. Jail and CTF including, but not limited to, releasing as many people as possible

           through the COVID-19 Response Emergency Amendment Act of 2020, which allows

           the Department of Corrections “to award additional credits beyond the limits described

           . . . to effectuate the immediate release of persons sentenced for misdemeanors[.]” 67

           D.C. Reg. 3106 (March 20, 2020);

       2. Ensure that each inmate receives, free of charge, an individual supply of hand soap,

           sufficient to allow frequent hand washing; paper towels; toilet paper; running water;

           and facial tissue;

       3. Provide no-touch trash receptacles for tissue and paper towel disposal;

       4. Ensure that all inmates, when not in cells with access to hand soap and running water,

           have access to hand sanitizer containing at least 60% alcohol;

       5. Provide access to daily showers for each inmate and daily access to clean laundry,

           including clean personal towels and washrags after each shower;

       6. Require that all DOC staff wear personal protective equipment, including masks and

           gloves when interacting with visitors and residents or when touching surfaces in

           common areas;

       7. Provide an anonymous mechanism for residents to report staff who violate these

           guidelines so that appropriate corrective action can be taken to ensure staff compliance.

       8. Take each inmate’s temperature daily (with a functioning and properly operated

           thermometer) to identify potential COVID-19 infections;




                                                 2
 Case 1:20-cv-00849-CKK Document 16-1 Filed 03/31/20 Page 3 of 4



9. Assess (through questioning) each inmate daily to identify potential COVID-19

   infections;

10. Conduct immediate testing for anyone displaying known symptoms of COVID-19;

11. Immediately provide masks for any individual displaying or reporting COVID-19

   symptoms until they can be evaluated by a qualified medical professional or placed in

   non-punitive quarantine;

12. Frequently communicate to inmates to provide information about COVID-19, reducing

   the risk of transmission, and any changes in policies or practices;

13. Provide inmates with an adequate supply of disinfectant hand wipes or disinfectant

   products effective against the virus that causes COVID-19 (at the manufacturer’s

   recommended concentration), to clean their cells and other surfaces;

14. Clean and disinfect frequently touched surfaces with disinfectant products effective

   against the virus that causes COVID-19 (at the manufacturer’s recommended

   concentration), as well as surfaces in common areas, every two hours during waking

   hours, and at least once during the night;

15. Ensure that individuals identified as having COVID-19 or having been exposed to

   COVID-19 are properly quarantined in a non-punitive setting, with continued access

   to showers, recreation, mental health services, reading materials, commissary, phone

   and video visitation with loved ones, communication with counsel, and personal

   property;

16. Respond to all emergency (as defined by the medical community) requests for medical

   attention within an hour;




                                         3
        Case 1:20-cv-00849-CKK Document 16-1 Filed 03/31/20 Page 4 of 4



       17. Provide access to unmonitored, confidential legal calls and video visits with counsel to

           reduce the need for defense teams to enter into the facility and meet with clients in

           dangerously close quarters; and

       18. Facilitate video conferencing and telephonic conferencing, when requested, as an

           alternative to in-person court appearances.

       19. Provide any independent monitor to be appointed by this Court with unfettered access

           to medical units, confidential communication with detained individuals in and out of

           quarantine, and surveillance video of public areas of the facilities;

       20. Appoint an expert under Federal Rule of Evidence 706 to make recommendations to

           the Court regarding how many and which class members to order released so as to

           ensure that the number of prisoners remaining at the CDF and CTF can be housed

           consistently with CDC guidance on best practices to prevent the spread of COVID-19,

           including the requirement that prisoners be able to maintain six feet of space between

           them and further order that such recommendations take into account CDC guidance

           concerning health factors that put individuals at elevated risk of death from COVID-

           19.



It is further ORDERED that Plaintiffs shall not be required to furnish security for costs.



Entered on April ___, 2020 at ______a.m./p.m.



                                      By: ______________________________
                                      United States District Judge




                                                 4
